Detailed Action
The following Final Action is in response to the correspondence dated 10 February 2021.  Applicant amended claim 12 and claim 18.  No claims were added or cancelled. Claims 12, 13 and 15-20 are now pending. 

Response to Remarks
The 35 USC § 103(a) rejection of claims 12, 13 and 15-20 as being unpatentable over Green et al. (US 7,385,479) in view of Mosley et al. (US 2014/0164073) is withdrawn in light of Applicants’ amendments to the claims.  However a new rejection has been raised in view of Basu et al (US 8,364,519) as indicated below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 7,385,479) in view of Mosley et al. (US 2014/0164073) and Basu et al (US 8,364,519)..
Concerning claims 12, Green discloses a method for obtaining one or more objective contribution ratings, the method implemented as executable instruction residing in a non-transitory computer-readable storage medium and executed by one or more processors of a server (Green, Fig. 5, Central Unit; Fig. 3, employee unit), the method comprising:
obtaining, by the executable instructions executing on the one or more processors of the server, one or more transaction details for one or more transactions occurring at an enterprise, during a time frame at specified dates and times of day for the one or more transaction, from one or more point-of-sale terminals (Green, col. 19, line 9-41, obtaining information on a particular server/waiter, the number of transactions with customers over a time period etc.; col. 20, lines 53-65, i.e., time of the day; col. 10, lines 23-27, proximity detectors  can be placed throughout establishment, including at POS terminal);
receiving, by the executable instructions , one or more employee identifiers, from one or more mobile devices, for one or more employees physically present during each transaction at the enterprise (Green, col. 9, line 38 et seq. describing proximity detectors, one the employee end, termed employee unit detectors to determine the presence and location of employees; further discussion at col. 14, line 11 et seq. where customers can request their servers, and col. 14, line 51, where a manager can shadow the employee by “the manager’s unit 14 will receive signals sent to a designated employee’s unit);
packaging, by the executable instructions, the one or more transaction details and the one or more employee identifiers with one or more enterprise-wide performance ratings for each of 
wherein packaging further includes determining the ratings for each employee and each transaction (Green, col. 21, line 65-67, i.e., system can automatically generate, sort, and analyze productivity oriented data down to the specific employee level), based on the measurements taken as:
a) a speed of service with which the one or more employees perform the one or more transactions at the enterprise based on transaction times for each of the transactions (Green, col. 18, lines 20-41, i.e., time for responding to service requests, e.g., col. 19, lines 9-10, i.e., waiting turning tables within 55 min on average)
b) a quality of services (Green, col. 19, lines 9-12, i.e., 2.3 customer signals per table (which in this context would seem to indicate either accuracy in bringing items requested or proactivity, lines 20-23, i.e., what kind of quality of service is being provided), and 
c) a profitability (Green, col. 21, lines 8-15, employees identified as generating e.g., lower cost or high revenue), and 
a key metric identified by the enterprise (Green, col. 21, lines 22-33, based on the primary business objectives selected by the manager in the optimization program, the optimization program provides suggestions on which employees should be considered for what shifts during that week based on the performance rating of the servers. The business objectives may include criteria such as reducing costs, e.g., by searching for servers who were able to handle more tables than others while still generating adequate customer service scores based on the performance rating).
Green does not explicitly disclose assigning a positive credit to those employees present at the enterprise when positive results for the profitability of the enterprise are detected.  Rather, Green discloses compiling performance ratings, ranking and scoring employees and sending it to the managers in real-time (col. 19, line 9 et seq.).  There is no apparent difference between a positive credit and a positive rating. And, col. 21, lines 8-15, employees identified as generating e.g., lower cost or high revenue.
Mosley discloses a system which includes attributing one or more of the enterprise-wide performance ratings as abilities of one or more employees and more specifically, assigning a positive credit to those employees present at the enterprise when positive results for the profitability of the enterprise are detected (Mosley, ¶¶49-51, awards may be configured to be dependent on the actions of employees.  A recognition nominator may configure an award based on whether a recipient or the company has earned a specified profit level; further, “the recognition moment may be automatically created upon detection that the recipient has met the defined parameters.” Additionally, Mosley discloses that the invention’s goal is to understand the employees' impact on the company with respect to other employees. As examples, managers 
It would have been obvious to one of ordinary skill in the art at the time of filing to include attributing credit employees present to deliver as taught by Mosley, in the system of Green since the elements were all known and the technical ability existed to combine the elements as claimed.  One of ordinary skill in the art would have recognized that applying the known technique of determining impact of an employee and attributing the employee as such as in Mosley to Green would have yielded predictable results and resulted in an improved system. Further, when combined, the elements performed the same function as they did separately.
Green further, discloses:
transmitting, by the executable instructions, the one or more packaged metrics to an evaluation services through an evaluation service server and obtaining in response thereto the one or more objective contribution ratings for each employee, wherein obtaining further includes receiving the one or more objective contribution ratings based on the evaluation service comparing the enterprise-wide performance values against a sliding scale in view of the transaction details (Green, col. 20, lines 6-45, data is saved to a central unit 20, and managers can access and print the information); and 
scoring, by the executable instructions, an Individual Per Business Metric Contribution Score (IPBMC) score for the employee based on the one or more objective contribution ratings, the IPBMC score representing contributions made by the employee to the key metric of the enterprise (Green, col. 18, lines 20-39, wherein one of the performance rating 
proposing, by the executable instructions, optimal groupings of the multiple employees for future dates and times at the enterprise based on each employee’s corresponding IPBMC value overlaid with external constraints associated with each employees (Green, col. 20, line 53 – col. 22, line 3, i.e., Staff Model Optimization Program, i.e., “…way for the manager to forecast and to optimally staff their business in order to generate the most efficient operations and maximized sales possible, depending upon each employee's estimated/average productivity…When the manager of a retail establishment is trying to determine which employees he/she would ideally like to staff during specific shifts for each shift/day/week/month, the managers can use an optimization program of the system 10 that factors in each employees' performance ratings for each day and type of shift. Hence, the optimization program will correlate the employee's performance data from similar types of days (i.e., if a day or shift is expected to be busy, then the system can recommend which employees generally work well on busy days or shifts). This optimization program forecasts the business dynamics for the upcoming period, based on the information of historical data stored in the database, and then suggests which specific employees would most optimally be staffed during the targeted time periods, based on certain, adjustable business objectives (e.g. generating lower costs, high revenues, better customer service), 
Green in view of Mosley do not disclose, however Basu discloses wherein the external constraints comprise whether each employee under consideration would require overtime wages (Basu, col. 28, lines 40-43, i.e., in one embodiment, it is desired to pay a minimal amount of overtime hours to employees, so a constraint is a applied to this factor).

Green in view of Mosley further discloses 
predicting, by the executable instructions, an expected performance metric for each group on a specific future date and a specific time based on a group IPBMC value for that group (Green, col. 25, lines 15-21, i.e., the evaluation program an correlate the survey information for a single employee or group of employees for a given or selected time frame).
Concerning claim 13, Green in view of Mosley and Basu discloses the method of claim 12 comprising periodically updating the evaluation service with additional packaged metrics for other transactions to get updated objective contribution ratings (Green, col. 17, line 65 through col. 18, line 19, where the monitoring system provides continuous feedback to the employees by providing real-time  information).
Concerning claim 15, Green in view of Mosley and Basu discloses the method of claim 12, wherein receiving includes obtaining particular employee identifiers the employee identifiers from geographic coordinates from check-in technology present at the enterprise (Green, col. 9, line 37-col. 10, line 12, employee wears an employee unit associated with that employee which is used to detect the presence of the employee).

Concerning claim 16, Green in view of Mosley and Basu discloses the method of claim 12, wherein packaging includes obtaining the one or more enterprise performance values from evaluation of one or more enterprise rules or one or more policies that map one or more values for the one or more transaction details to the one or more enterprise-wide performance ratings (Green, col. 11, lines 29-61, performance related to certain employee role, customer or customer tables mapped to the employee unit; also col. 2, line 13 through col 3, line  59, i.e., various means for signal data transmission to collects and records the data from all the signals transmitted in a database, as well as the time stamp information for each signal. Further, the database correlates the information to employee service data); 
Concerning claim 17, Green does not disclose however Mosley discloses the method of claim 12, wherein transmitting includes formatting the one or more packaged metrics for the evaluation services, wherein the evaluation service is a Bayesian Network or a Neural Network (Mosely, [75], neural network models applied to the data). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a predictive model such as a Bayesian or neural network.  One of ordinary skill in the art would have been motivated to do so for the benefit of to aid in predicting future data since the recited algorithms are known statistical models known to aid in predictions. Further, Mosley teaches that such monitored employee data may be utilized in one or more statistical analysis algorithms and predictive analytics techniques, such as neural network models and multiple linear regression, in order to assess talent and predict results and effects. 
Concerning claim 18, Green discloses a system, comprising:

wherein the numerical analysis module is configured to be trained based at least in part on gathered one or more enterprise metrics, one or more enterprise performance ratings, accounting for transactions by multiple employees, for the one or more enterprise metrics, and one or more employee identifiers for one or more employees physically present during one or more transactions tied to the one or more enterprise metrics, dates and times of day each employee was physically present (Green, col. 12, lines 5-10, employees units 14 with unique identifiers assigned in communication with e.g., the customer unit, 12 central host unit 20, and various means for logging performance data through signal transmission as discussed in claim 16 and collected into a database as depicted in Fig. 10), and 
wherein the numerical analysis module is further configured to generate one or more contribution ratings for each employee (Green, Fig. 10, i.e., employee performance score, and wherein the numerical analysis module is further configured to identify particular enterprise metrics from at the enterprise metrics (Green, Fig. 10, analyzing employee performance combined with establishment operations data) as:
a) a speed with which the employees perform transactions at an enterprise associated with the one or more enterprise metrics, the speed based on transaction times for each of the transactions, b) a quality of service, and c) a profitability, (See discussion of Green in claim 1 above) and wherein the numerical analysis module is further configured to attribute at least one of the one or more contribution ratings as an Individual Per Business Metric Contribution Score (IPBMC) score representing abilities of the one or more employees to deliver in connection with based on the performance rating of the servers. The business objectives may include criteria such as reducing costs, e.g., by searching for servers who were able to handle more tables than others while still generating adequate customer service scores based on the performance rating); and
wherein the numerical analysis module is configured to (i) receive geographic physical position information from one or more mobile device of the one or more employees (Green, col. 9, line 38 et seq. describing proximity detectors, one the employee end, termed employee unit detectors to determine the presence and location of employees; further discussion at col. 14, line 11 et seq. where customers can request their servers, and col. 14, line 51, where a manager can shadow the employee by “the manager’s unit 14 will receive signals sent to a designated employee’s unit), 
(ii) receive enterprise-wide financial performance information for the transactions, generated by one or more networked point-of-sale terminals (Green, col. 21, lines 33-37, data originating from other technologies may be integrated into this software sorting process, such as sales information for each specific employee/service personnel from terminals already within restaurants), and 
(iii) correlate employee locations with the transactions to determine whether the employees contributed to the transactions based on comparison of the performance information against a threshold in view of the enterprise metrics (Green, col. 19, lines 26-41, the performance rating can be viewed at the retail unit level or disaggregated down from the store level all the 
Green does not explicitly disclose assigning a positive credit to those employees present at the enterprise when positive results for the profitability of the enterprise are detected.  Rather, Green discloses compiling performance ratings, ranking and scoring employees and sending it to the managers in real-time (col. 19, line 9 et seq.).  There is no apparent difference between a positive credit and a positive rating. And, col. 21, lines 8-15, employees identified as generating e.g., lower cost or high revenue.
Mosley discloses a system which includes attributing one or more of the enterprise-wide performance ratings as abilities of one or more employees and more specifically, assigning a positive credit to those employees present at the enterprise when positive results for the profitability of the enterprise are detected (Mosley, ¶¶49-51, awards may be configured to be dependent on the actions of employees.  A recognition nominator may configure an award based on whether a recipient or the company has earned a specified profit level; further, “the recognition moment may be automatically created upon detection that the recipient has met the defined parameters.” Additionally, Mosley discloses that the invention’s goal is to understand the employees' impact on the company with respect to other employees. As examples, managers should be able to determine which employee have and will, in the future, help the company achieve corporate objectives and to identify relationships among organizational members and relative employee ranking, rating, or scoring on talent attributes such as performance, potential, 
propose, optimal groupings of the multiple employees for future dates and times at the enterprise based on each employee’s corresponding IPBMC value overlaid with external constraints associated with each employees (Green, col. 20, line 53 – col. 22, line 3, i.e., Staff Model Optimization Program, i.e., “…way for the manager to forecast and to optimally staff their business in order to generate the most efficient operations and maximized sales possible, depending upon each employee's estimated/average productivity…When the manager of a retail establishment is trying to determine which employees he/she would ideally like to staff during specific shifts for each shift/day/week/month, the managers can use an optimization program of the system 10 that factors in each employees' performance ratings for each day and type of shift. Hence, the optimization program will correlate the employee's performance data from similar types of days (i.e., if a day or shift is expected to be busy, then the system can recommend which employees generally work well on busy days or shifts). This optimization program forecasts the business dynamics for the upcoming period, based on the information of historical data stored in the database, and then suggests which specific employees would most optimally be staffed during the targeted time periods, based on certain, adjustable business objectives (e.g. generating lower costs, high revenues, better customer service); and 
Green in view of Mosley do not disclose, however Basu discloses wherein the external constraints comprise whether each employee under consideration would require overtime wages (Basu, col. 28, lines 40-43, i.e., in one embodiment, it is desired to pay a minimal amount of overtime hours to employees, so a constraint is a applied to this factor).

predicting, by the executable instructions, an expected performance metric for each group on a specific future date and a specific time based on a group IPBMC value for that group (Green, col. 21, lines 8-27, i.e., This optimization program forecasts the business dynamics for the upcoming period, based on the information of historical data stored in the database, and then suggests which specific employees would most optimally be staffed during the targeted time periods, based on certain, adjustable business objectives (e.g. generating lower costs, high revenues, better customer service, etc..  The optimization program achieves this by recognizing what week it was in the calendar year and with reference to historical record of prior years and predicts what the upcoming week will likely bring in the form of business. Based on this business projection as well as the primary business objectives selected by the manager in the optimization program, the optimization program provides suggestions on which employees should be considered for what shifts during that week based on the performance rating of the servers).
Concerning claim 19, Green in view of Mosley does not disclose however Basu discloses the method of claim 18, wherein the numerical analysis module uses a Bayesian Network (Mosely discloses at [75]), monitored employee data may be utilized in one or more statistical analysis algorithms and predictive analytics techniques, such as neural network models 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a predictive model such as a Bayesian or neural network to the collected data.  One of ordinary skill in the art would have been motivated to do so for the benefit of to aid in predicting future data since the recited algorithms are known statistical models known to aid in predictions.  Additionally, Mosley teaches that such monitored employee data may be utilized in one or more statistical analysis algorithms and predictive analytics techniques, such as neural network models and multiple linear regression, in order to assess talent and predict results and effects. 
Concerning claim 20, Green in view of Mosley and Basu discloses the system of claim 18, wherein the server is a cloud server (Mosley, [34], distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network). 

 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beauregard et al. discloses a system for recording point of sales activity in, e.g., a restaurant, and scheduling staff based on performance
Spriegel discloses  systems and methods employed to assist an organization in the evaluation of an employee, as a means to assess whether organizational goals are reached, the proper people are recognized, profits met, employee satisfaction enhanced and to optimize overall business objectives.
Tepper discloses a system for predicting high sales performers

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIPHANY B DICKERSON/Primary Examiner, Art Unit 3624